Citation Nr: 0330768	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  97-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
allergic rhinitis with nasal polyps and a history of 
postoperative sinusitis.  

2.  Entitlement to a compensable disability evaluation for 
the postoperative residuals of a left olecranon fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's record of 
medical treatment from the VA Medical 
Center (VAMC) in Temple, Texas.  

2.  After the above development has been 
completed to the extent possible, make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded VA nose and sinus "increase" 
and VA left arm and elbow "increase" 
examinations.  Send the claims folder to 
the examiners for review before the 
examinations.  

The VA examiner of the nose and sinus 
should conduct all indicated studies, 
note whether the claims file was 
reviewed prior to the examination, and 
offer a medical opinion as to: a) a full 
description of the effects of allergic 
rhinitis with nasal polyps and history 
of postoperative sinusitis upon the 
veteran's ordinary activity, including 
employment driving a semi-truck long 
distances and unloading merchandise; and 
b) state the frequency and severity of 
sinusitis, radical or repeated 
surgeries, osteomyelitis, curettage, 
headaches, pain, tenderness of affected 
sinus, purulent discharge, crusting, 
incapacitating episodes or recurrences 
requiring prolonged (lasting four to six 
weeks) antibiotic treatment, non-
incapacitating episodes, rhinitis, 
ozena, anosmia, atrophic changes, 
polyps, and rhinoscleroma.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

The VA examiner for the left arm and 
elbow should take x-rays of the left arm 
and elbow, conduct all indicated 
studies, note whether the claims file 
was reviewed prior to the examination, 
and offer a medical opinion as to: a) 
whether the veteran's left arm and elbow 
are his nondominant arm and elbow; b) a 
full description of the effects of 
postoperative residuals of the left 
olecranon fracture upon the veteran's 
ordinary activity, including employment 
driving a semi-truck long distances and 
unloading merchandise; c) ranges of 
motion of the left arm and elbow; 
d) whether a left arm or elbow brace is 
medically required to perform daily 
activities, including employment as a 
semi-truck driver, which requires use of 
a double clutch system, and delivery 
person, which requires use of both arms; 
e) whether left arm and elbow pain could 
significantly limit functional ability 
during flare-ups or when the left arm 
and elbow are used repeatedly over a 
period of time; e) loss of range of 
motion of the left arm and elbow 
portrayed as degrees of additional range 
of motion loss due to pain on use or 
during flare-ups; and f) if present in 
the left arm or elbow, note nonunion of 
the radius and ulna, flail false joint, 
nonunion of the ulna in the upper half 
with false movement, loss of bone 
substance of 1 inch or more, marked 
deformity, nonunion in the lower half of 
the ulna, crepitation, weakened 
movement, excess fatigability, 
incoordination, impaired ability to 
execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, 
instability of station, disturbance of 
locomotion, and interference with 
sitting, standing, and weight-bearing.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





